DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.
	
	Claims 10, 12, 15, 20, 11, 24-48 and 41 are canceled.
	 Claims 1-9, 11, 13-14, 16-19, 21, 23, and 49-50 are pending for examination.

Claim Objections
Claims 4 and 16 are objected to because of the following informalities:   These claims contain abbreviations, such as PLMN, which should formally be spelled out in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 13, 21, 23 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Publication No.  20180092018 and Jung hereinafter).

  	Regarding Claims 1, 13 and 49-50,  Jung teaches an access control method, applied to a terminal, comprising:
  	 receiving  (i.e. receive a command)  Para [0068]a system message transmitted  the SRB1 between the UE and the cell is open, and the UE and the cell may exchange RRC control messages. The UE completes the restart of the SRB1, and sends an RRC connection re-establishment complete message indicative of that the RRC connection re-establishment procedure has been completed to the cell)   Para [0159];  and performing  (i.e. performed)  Para [0076], according to the determination result  (i.e. result of a discovery)  Para [0019], a procedure   (i.e. procedure)  Para [0014]  of camping on the cell  (i.e. system message  and transmitted)  Para [0072] of the base station (i.e. Base station.. BS)  Para [0094] or a procedure of not camping on the cell of the base station. 

    	Regarding Claim 5, Jung teaches wherein when the terminal fails to access a serving cell of the base station, the method further comprises:  receiving a first notification message  (i.e. notification ….. message data) Para [0310-0311] transmitted by the base station   (i.e. BS periodically transmits the system information)  Para [0070], wherein the first notification message carries information related to a redirected cell  (i.e. quality of the selected cell is deteriorated, the UE may select another cell that provides better quality. If a cell is reselected as described above, the UE selects a cell that provides better signal quality than the currently selected cell. Such a procedure is called   	Regarding Claim 21, Jung teaches wherein the system message comprises a third field, and the third field comprises a correspondence between a restricted access condition of a cell (i.e. than the cell of the BS that is accessed by the UE. This procedure is called cell reselection differently from the initial cell selection of the No. 2 procedure. In this case, temporal restriction conditions are placed in order for a cell to be frequently reselected in response to a change of signal characteristic. A cell reselection procedure)  Para [0094] and a service requirement  (i.e. transfer service)  Para [0052].   	Regarding Claim 23, Jung teaches  wherein the system message comprises a fourth field, and the fourth field comprises a correspondence between a type of the cell .

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 2-4, 6-7, 9, 11, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Jung et al. (US Publication No.  20160277982 A1), “Method for reselecting cell by terminal and terminal using the same”, (November 10, 2014) (date appropriate).


Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov